Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on 4/9/2021.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
			Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/9/2021 has been entered.
Response to Arguments
	Applicant’s arguments presented on 3/19/2021 with respect to claims 1-20, USC 103 rejection have been considered, but are not persuasive.  Regarding independent claim 1, Applicant argues that “On page 2 of the Office Action, the Examiner asserts that Applicant’s arguments filed on September 9, 2020 have been considered but are not persuasive. The Examiner maintains that Bentkofsky and Miller discloses claims 1-20.  Applicant respectfully traverses the current rejections for at least the reason that the cited references fail to disclose, suggest, or render predictable every limitation found in Applicant’s amended independent claims. Arguments presented with reference to independent claim 1 apply similarly to independent claims 10 and 16. 

Amended independent claim 1 recites, in part, for each first entity of a first table, calculating a hash value using all attributes of a first record associated with the first entity; adding a hash value column to the first table; storing the calculated hash value for each first entity in the added hash value column associated the first record in the first table.

On page 4 of the Office Action, the Examiner alleges that Bentkofsky discloses (in paragraph [0073]), “for each first entity of a first table, calculating a hash value using all attributes of a first record associated with the first entity” and “storing the calculated hash value for each first entity in the first record,” as recited in independent claim 1. Applicant respectfully disagrees.

Notwithstanding, Applicant has amended independent claim 1 to clarify that the “a hash value column” is added to “the first table” and that “the calculated hash value for each first entity” is stored in the first table “in the added hash value column associated the first record.” (Emphasis added).

In paragraph [0073], Bentkofsky discloses “Primary and Secondary Index Verification” which “may be used while a database is being updated and may scan every record of a table and ensure that searching for that record across all indexes is found using the index.” (Emphasis added). Bentkofsky also discloses verifying “that every record in every primary or secondary key index is assigned to the correct hash bucket of a hash index ...” (Emphasis added). Applicant submits that a verification process, a scanning process, and a searching process, as described by Bentkofsky in the cited paragraph fails to disclose amended independent claim 1.

Moreover, Applicant submits that Bentkofsky’s FIGS. 6 and 8, which the Examiner cites (Office Action, p. 3) as allegedly disclosing the claimed “first table” and “second table,” fails to disclose amended independent claim 1.

On pages 6 and 7 of the Office Action, the Examiner acknowledges that Bentkofsky fails to disclose the “in response to storing” features of Applicant’s claim and relies on Miller to cure its deficiencies. Applicant submits that Miller fails to remedy the aforementioned deficiencies of Bentkofsky with reference amended independent claim 1.

Thus, Applicant submits that Bentkofsky and Miller fails to disclose each and every element of amended independent claim 1. For at least the reasons above, amended independent claim 1 is patentable over Bentkofsky and Miller. For similar reasons, amended independent claims 10 and 16 are also patentable over Bentkofsky and Miller. Accordingly, Applicant respectfully requests the withdrawal of the present rejections under 35 U.S.C. § 103.
The other claims are dependent from one of the independent claims (i.e., claims 1, 10, and 16) discussed above, and are therefore believed patentable for at least the same reasons. Since each dependent claim is also deemed to define an additional aspect of the invention, however, the individual reconsideration of the patentability of each on its own merits is respectfully requested. Similarly, because Applicant maintains that all claims are allowable for at least the reasons presented hereinabove, in the interests of brevity, this response does not comment on each and every comment made by the Examiner in the Office Action. This should not be taken as acquiescence of the substance of those comments, and Applicant reserves the right to address such comments.”

	After further search and review of the references, the Office respectfully disagrees and maintains the rejection, with a re-mapping of the limitations.  Miller teaches in [0095]-[0099], wherein a computed hash set of content, i.e. a calculated summary hash value of a plurality of entities stored. The values are stored in an integrity value repository as shown in Fig. 2. Miller also teaches a hybrid model of NoSQL and RDBMS structures, with modification controls that would be placed on both the RDBMS stored content and metadata, as well as on the files stored in the directory system. A hash value is computed and permanently stored on certain stored content and metadata to be used as external verification of data integrity. An integrity value may be calculated using a hash function, which can be used to map data of an arbitrary size to a value having a fixed length or size. A hash function can take as input a series of bytes in a data file or text file, and output a unique string, that represents the contents of the file.  More than one integrity value may be computed on different partitions of the hash set; for example, a first integrity value may be computed and maintained for the content and metadata relating to a post OSN data entity, and a second integrity value may be computed and maintained for the content of an image file referred to in the post that was unpacked during determination of the storage set.
	Regarding independent claims 10 and 16, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
Regarding dependent claims 2-9, 11-15 and 17-20, Applicant has not overcome the rejections and they remain similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bentkofsky et al. (US 2012/0095974 A1) in view of Miller et al (US 2018/0137199 A1).
	Regarding Claim 1, Bentkofsky discloses “A method for ensuring integrity of a record in a NoSQL database including a first table having a plurality of first records associated with a respective plurality of first entities and a second table having plurality of second records associated with a respective plurality of second entities,” (See Abstract and [006]) (Systems and methods for verifying data in a distributed database using different automated check operations at different times during the database read and update cycles. Methods for verifying data in a distributed database may include executing one or more checks by a computer processor, such as, a first check during an update operation of the database; a second check during the update operation of the database. As also shown in FIG. 1, the integrity of data in the database may be verified, in S500 by referring to the results of any of the checks in S100-S420.)

“the method comprising: for each first entity of a first table, calculating a hash value using all attributes of a first record associated with the first entity; storing the calculated hash value for each first entity in the first record;” (See [0073]) (Primary and Secondary Index Verification may be used while a database is being updated and may scan every record of a table and ensure that searching for that record across all indexes is found using the index. For example, such checks may verify that every record in every primary or secondary key index is assigned to the correct hash bucket of a hash index, as described with reference to FIG. 4.)
“in response to a second record of a second table referencing a single first entity of the first table, copying a data of the first record of the referenced single first entity to the second record and storing, in the second record, a hash value of the referenced single first entity;” (FIG. 4 depicts an exemplary hash table index structure and navigation of the present invention.)

“in response to the second record of the second table referencing a plurality of first entities of the first table, copying a plurality of data of the plurality of first records of the referenced plurality of first entities to the second record, calculating a summary hash value based on all hash values of the referenced plurality of first entities, and storing, in the second record, the calculated summary hash value of the referenced plurality of first entities;” (See [0073], [0078], [011]) (The hash node 450 may be referenced, for example, if multiple records hash to the same slot in the hash table. In the example, three records 442, 444, 446 are indexed from the same hash table, with record 444, 446 hashing to the same value. Thus, reference to a specific one of record 444 or 446 may be achieved through first referencing to hash node 450, As shown in FIG. 5, records may be stored in variable allocation blocks with a key record descriptor 5100 followed by repeated field type and length details 520-529, and finally followed by the individual field values 530-539. In embodiments, both structures may be copied. Subsequent iterations of the check may verify byte-wise consistency between the static structures and the initial copy.)

But, Bentkofsky does not explicitly teach “adding a hash value column to the first table: storing the calculated hash value for each first entity in the added hash value column associated the first record in the first table:”
But, Miller teaches “adding a hash value column to the first table: storing the calculated hash value for each first entity in the added hash value column associated the first record in the first table:” (See [0095]-[0099]) (A hybrid model of NoSQL and RDBMS structures, modification controls would be placed on both the RDBMS-stored content and metadata, as well as on the files stored in the directory system. A hash value is computed and permanently stored on certain stored content and metadata to be used as external verification of data integrity. An integrity value may be calculated using a hash function, which can be used to map data of an arbitrary size to a value having a fixed length or size. A hash function can take as input a series of bytes in a data file or text file, and output a unique string, that represents the contents of the file.  More than one integrity value may be computed on different partitions of the hash set; for example, a first integrity value may be computed and maintained for the content and metadata relating to a post OSN data entity, and a second integrity value may be computed and maintained for the content of an image file referred to in the post that was unpacked during determination of the storage set.)

But, Bentkofsky does not explicitly teach “in response to storing, in the second record, the hash value of the referenced single first entity, creating a hash table associating each second entity with a respective hash value; and in response to storing, in the second record, the calculated summary hash value of the referenced plurality of first entities, creating the hash table associating each second entity with a respective calculated summary hash value.”

However, Miller teaches “in response to storing, in the second record, the hash value of the referenced single first entity, creating a hash table associating each second entity with a respective hash value; and in response to storing, in the second record, the calculated summary hash value of the referenced plurality of first entities, creating the hash table associating each second entity with a respective calculated summary hash value.” (See [0012], [0037], [0096]-[0097]) (An integrity value is computed on a hash set of content and metadata of the OSN data entity, and the integrity value is stored in an integrity value repository. The collection engine 120 may also compute an integrity value for a hash set of the retrieved OSN data. The collection engine 120 sends the integrity value 127 to an integrity value repository 160, which may be maintained on a write-once-read-many computer-readable media. The stored integrity value enables verification of the storage set to ensure against intentional or unintentional modification of the storage set 126 in the modification-controlled repository 150. A hash value is computed and permanently stored on certain stored content and metadata to be used as external verification of data integrity. One or more integrity value may be computed or determined from a hash set of content and metadata of the OSN data entity (233). The characteristics of the integrity value repository 160 and integrity values are displayed in FIG. 2.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Bentkofsky (Systems and methods for verifying data in a distributed database using different automated check operations at different times) with Miller (Integrity value for certifying the authenticity of stored OSN data) in order to allow for can be used to guarantee or certify that data has not been manipulated in the storage set after it was stored, regardless of the loss of the data on the OSN service. Miller [0012]. 

One having ordinary skill would also be motivated to combine Bentkofsky and Miller, in view of the suggestions provided by Miller in paragraphs [0028, which suggests, “In accordance with example implementations, the replication engine 70 dynamically varies data-path parameters used in the replication operations based at least in part on current and historical behaviors that are/have been observed during corresponding current/historical replication operations.  This regulation allows the tuning of the replication operations over time and allows tuning in real time of ongoing replication operations for purposes of optimizing replication performance.”

	Regarding claim 2, Bentkofsky in view of Miller discloses “The method of claim 1, further comprising: reading the second record of the second table; comparing the stored hash value of the second record with a value associated with the second entity of the second record in the created hash table; in response determining a match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the data of the first record associated with the second record from the second table;” (See Fig. 4 and [0074], [0159], [0190]) (The results of the search are scanned to ensure it contains the original record used to perform the search by verifying that the key record offset matches the key record offset of the original record. A scrubbing validation check with foreign key relationship checking may verify that the reference count of all OID records matches the count of records that actually refer to it. This may be implemented by looping over all records in the shared-memory database that have foreign keys to another record. Processor 1410 may then compare updating data in sendfile 1620 or initializing sendfile 1610 against corresponding data in remote database 1520, and/or may use various rules to determine whether to apply all or part of a sendfile 1620 or initializing sendfile 1610. If the data is different in remote database 1520, and/or if the rules indicate the all or part of the sendfiles be applied, then processor 1410 may apply sendfile 1620 or initializing sendfile 1610 to a database stored.

See also, Miller, [0116-[117]) (Comparing the recurrence OSN data set to the composite OSN data set comprises a comparison of a stored integrity value for each stored OSN data entity in the composite OSN data set with a computed comparison integrity value on a matching OSN data entity in the recurrence OSN data set. For each stored OSN data entity in the composite OSN data set, the stored integrity value is read from the integrity value repository. The recurrence OSN data set is then searched for in a matching OSN data entity present in the recurrence OSN data set.)

“and in response determining no match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the first record associated with the second record from the first table, and updating the first record in the second record.” (Remote database 1520 may subsequently have updated data that matches the updating data in local database 1510. See also, Miller [0017]) (The comparison integrity value may then be compared to the stored integrity value and, if they do not match, the matching OSN data entity is added to the modification set, for example, with a modification indicator as described above. If the comparison integrity value matches the stored integrity value, no activity may be performed or, in some cases, the matching OSN data entity is removed from the recurrence OSN data set.)

	Regarding claim 3, Bentkofsky in view of Miller discloses  “The method of claim 1, further comprising: reading the second record of the second table; comparing the stored summary hash value of the second record with a value associated with the second entity of the second record in the created hash table;  in response determining a match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the plurality of data of the plurality of first records associated with the second record from the second table; and in response determining no match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the plurality of first records associated with the second record from the first table, and updating the plurality of first records in the second record.” (See abstract) (Systems and methods for verifying data in a distributed database using different automated check operations at different times during the database read and update cycles.)

	Regarding claim 4, Bentkofsky in view of Miller discloses  “The method of claim 1, further comprising: creating a bitmap index associating each of the second entities to at least one first entity referencing the second entity; and in response to modifying the first record of the first table: recalculating the stored hash value of the modified first record; identifying, using the bitmap index, each of the second entities associated with the first entity of the modified first record; and modifying the hash value or the summary hash value of each the identified second entities in accordance with the recalculated hash value of the modified first record.” (See Fig. 13 and [0160]) (Mapping every byte in the shared memory database to a bit in a bitmap. As the structures are scanned, every bit should be set exactly once. Database structures are indexed. Records may be accounted for by scanning each table once using the primary index and accounting for the memory consumed. Indexes may also be scanned and each node in the index accounted for. FIG. 13 depicts aspects of a memory usage bitmap and block translation table. This information may be used to create a bitmap 1320 that has the same number of bits as the total amount of shared memory allocated to the database in bytes, words, or other minimum granularity. The master records may be used to build a translation table 1340 from each block number to the lowest represented bit in the bitmap. All the entries in the bitmap may be initialized to zero. Each hash node may be allocated to the bitmap by marking, for example, a hash node header as allocated plus marking each offset (to a record) within the hash node as allocated. The offset of the hash node is used to mark the bitmap.)

	Regarding claim 5, Bentkofsky in view of Miller discloses  “The method of claim 1, further comprising: reading the plurality of first records from the first table, updating, record by record, the plurality of first records in the second record; for each first record being copied to the second record, recalculating the summary hash value using all hash values of the plurality of first records of the second record; comparing the recalculated summary value with the hash value in the created hash table; and in response to determining a match between the compared summary hash value and the hash value in the created hash table, stopping the copying of the plurality of first records to the second record.” (See [0054]) (A fourth check may also include a foreign key verification including at least one of identifying any child records that refer to an invalid parent address, and identifying a discrepancy in a number of child records referring to a valid parent record. A fourth check may be executed in S420 prior to, or immediately prior to, loading a replica with a copy of the master database, such as through an initial sendfile.)

	Regarding claim 6, Bentkofsky in view of Miller discloses  “The method of claim 1, further comprising: providing a database shard; splitting the plurality of first records into multiple sets of first records; storing each of the multiple sets of first records in a first shard of the database shard, wherein the first shard includes an indication of each first entity of the stored multiple sets of first records and at least one second entity associated with each first entity; splitting the plurality of second records into multiple sets of second records; and storing each of the multiple sets of second records in a second shard of the database shard including a plurality of hash values, wherein the second shard includes for each second record of the stored multiple sets of second records, the hash value or the summary hash value.” (See [0182]-[0184]) (After all blocks are initially allocated to the bitmap, the index nodes and records may be assigned by traversing the index such has "walking" an entire hash index. A hash index is traversed by scanning the has table and following all hash nodes to the records that are indexed by the hash table, as described above with reference to FIG. 4. The hash nodes and records may be allocated to the bitmap as follows.  Each hash node may be allocated to the bitmap by marking, for example, a hash node header as allocated plus marking each offset (to a record) within the hash node as allocated. The offset of the hash node is used to mark the bitmap. Each record may be allocated to the bitmap by following the primary index. A hash based primary key index would be traversed by following each offset within hash nodes to the record itself. The entire record may be allocated to the bitmap by marking the record header, the type and length values times the number of records, and finally each field based upon the size indicated within the record. The offset of the record may be used to mark the bitmap.)
	
	Regarding claim 7, Bentkofsky in view of Miller discloses “The method of claim 1, further comprising using a HBase coprocessor.” (See Miller [0093]-[0095], [0120]) (Hbase is a non-relational big data database, it is distributed, scalable, and versioned storage system. Miller discloses a hybrid model of NoSQL and RDBMS structures, modification controls would be placed on both the RDBMS-stored content and metadata, as well as on the files stored in the directory system. Access controls to create, but not to modify or delete, data would be assigned to system or service processes that store the storage set. Access controls to delete data would be assigned only to system or service processes that remove storage set data as part of a cleanup or archiving process when the evidence context for the OSN data entities is no longer applicable. A repository may be structured as a loose hybrid of file/NoSQL and RDBMS models, in which some aspects of the storage set of content and metadata is stored in files managed by a directory service, and other aspects are stored in the RDBMS as highly-indexed content or metadata. Processing may be distributed across multiple processing devices or sub-systems that cooperate in executing program instructions.

	Regarding claim 8, Bentkofsky in view of Miller discloses “The method of claim 6, further comprising: in response to modifying the first record of the first shard, sending an automatic update request by the first shard to the second shard including the second records referencing the modified first record, wherein the sent automatic update request includes a first hash value of the first record before being modified and a second hash value determined for the modified first record.” (See Miller Fig. 4 and Fig. 11, [0100]) (Integrity value may be stored in an integrity value repository so that later, when the data is reviewed, a system or service can certify the integrity of the value by comparing the integrity value stored to a dynamic integrity value computed on the same data at the time of viewing.)

	Regarding claim 9, Bentkofsky in view of Miller discloses “The method of claim 4, further comprising: recalculating the summary hash value of the modified first record by subtracting the hash value of the modified first record and adding the modified hash value to the summary hash value.” (See Miller: Fig. 2 and [0037]) (The collection engine 120 may also compute an integrity value for a hash set of the retrieved OSN data. The collection engine 120 sends the integrity value 127 to an integrity value repository 160, which may be maintained on a write-once-read-many computer-readable media. The stored integrity value enables verification of the storage set to ensure against intentional or unintentional modification of the storage set 126 in the modification-controlled repository 150. The characteristics of the integrity value repository 160 and integrity values are explored further in the text accompanying FIG. 2.)
	Regarding claim 10, Bentkofsky in view of Miller discloses  “A computer system for ensuring integrity of a record in a NoSQL database including a first table having a plurality of first records associated with a respective plurality of first entities and a second table having plurality of second records associated with a respective plurality of second entities, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (See Fig. 14 and [0191]-[0194]) (The hardware elements may include one or more processors 1410, including without limitation one or more general-purpose processors and/or one or more special-purpose processors. The computer system 1400 also can comprise software elements, shown as being currently located within the working memory 1435, including an operating system 1440, device drivers, executable libraries, and/or other code, such as one or more application programs 1445, which may comprise computer programs.)

for each first entity of a first table, calculating a hash value using all attributes of a first record associated with the first entity; storing the calculated hash value for each first entity in the first record;” (See [0073]) (Primary and Secondary Index Verification may be used while a database is being updated and may scan every record of a table and ensure that searching for that record across all indexes is found using the index. For example, such checks may verify that every record in every primary or secondary key index is assigned to the correct hash bucket of a hash index, as described with reference to FIG. 4.)
“in response to a second record of a second table referencing a single first entity of the first table, copying a data of the first record of the referenced single first entity to the second record and storing, in the second record, a hash value of the referenced single first entity;” (FIG. 4 depicts an exemplary hash table index structure and navigation of the present invention.)

“in response to the second record of the second table referencing a plurality of first entities of the first table, copying a plurality of data of the plurality of first records of the referenced plurality of first entities to the second record, calculating a summary hash value based on all hash values of the referenced plurality of first entities, and storing, in the second record, the calculated summary hash value of the referenced plurality of first entities;” (See [0073], [0078], [011]) (The hash node 450 may be referenced, for example, if multiple records hash to the same slot in the hash table. In the example, three records 442, 444, 446 are indexed from the same hash table, with record 444, 446 hashing to the same value. Thus, reference to a specific one of record 444 or 446 may be achieved through first referencing to hash node 450, As shown in FIG. 5, records may be stored in variable allocation blocks with a key record descriptor 5100 followed by repeated field type and length details 520-529, and finally followed by the individual field values 530-539. In embodiments, both structures may be copied. Subsequent iterations of the check may verify byte-wise consistency between the static structures and the initial copy.)

But, Bentkofsky does not explicitly teach “adding a hash value column to the first table: storing the calculated hash value for each first entity in the added hash value column associated the first record in the first table:”

But, Miller teaches “adding a hash value column to the first table: storing the calculated hash value for each first entity in the added hash value column associated the first record in the first table:” (See [0095]-[0099]) (A hybrid model of NoSQL and RDBMS structures, modification controls would be placed on both the RDBMS-stored content and metadata, as well as on the files stored in the directory system. A hash value is computed and permanently stored on certain stored content and metadata to be used as external verification of data integrity. An integrity value may be calculated using a hash function, which can be used to map data of an arbitrary size to a value having a fixed length or size. A hash function can take as input a series of bytes in a data file or text file, and output a unique string, that represents the contents of the file.  More than one integrity value may be computed on different partitions of the hash set; for example, a first integrity value may be computed and maintained for the content and metadata relating to a post OSN data entity, and a second integrity value may be computed and maintained for the content of an image file referred to in the post that was unpacked during determination of the storage set.)

But, Bentkofsky does not explicitly teach “in response to storing, in the second record, the hash value of the referenced single first entity, creating a hash table associating each second entity with a respective hash value; and in response to storing, in the second record, the calculated summary hash value of the referenced plurality of first entities, creating the hash table associating each second entity with a respective calculated summary hash value.”

However, Miller teaches “in response to storing, in the second record, the hash value of the referenced single first entity, creating a hash table associating each second entity with a respective hash value; and in response to storing, in the second record, the calculated summary hash value of the referenced plurality of first entities, creating the hash table associating each second entity with a respective calculated summary hash value.” (See [0012], [0037], [0096]-[0097]) (An integrity value is computed on a hash set of content and metadata of the OSN data entity, and the integrity value is stored in an integrity value repository. The collection engine 120 may also compute an integrity value for a hash set of the retrieved OSN data. The collection engine 120 sends the integrity value 127 to an integrity value repository 160, which may be maintained on a write-once-read-many computer-readable media. The stored integrity value enables verification of the storage set to ensure against intentional or unintentional modification of the storage set 126 in the modification-controlled repository 150. An "integrity hash value" is computed and permanently stored on certain stored content and metadata to be used as external verification of data integrity. One or more integrity value may be computed or determined from a hash set of content and metadata of the OSN data entity (233). The characteristics of the integrity value repository 160 and integrity values are displayed in FIG. 2.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Bentkofsky (Systems and methods for verifying data in a distributed database using different automated check operations at different times) with Miller (Integrity value for certifying the authenticity of stored OSN data) in order to allow for can be used to guarantee or certify that data has not been manipulated in the storage set after it was stored, regardless of the loss of the data on the OSN service. Miller [0012]. 

One having ordinary skill would also be motivated to combine Bentkofsky and Miller, in view of the suggestions provided by Miller in paragraphs [0028, which suggests, “In accordance with example implementations, the replication engine 70 dynamically varies data-path parameters used in the replication operations based at least in part on current and historical behaviors that are/have been observed during corresponding current/historical replication operations.  This regulation allows the tuning of the replication operations over time and allows tuning in real time of ongoing replication operations for purposes of optimizing replication performance.”

	Regarding claim 11, Bentkofsky in view of Miller discloses “The computer system of claim 10, further comprising:: reading the second record of the second table; comparing the stored hash value of the second record with a value associated with the second entity of the second record in the created hash table; in response determining a match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the data of the first record associated with the second record from the second table;” (See Fig. 4 and [0074], [0159], [0190]) (The results of the search are scanned to ensure it contains the original record used to perform the search by verifying that the key record offset matches the key record offset of the original record. A scrubbing validation check with foreign key relationship checking may verify that the reference count of all OID records matches the count of records that actually refer to it. This may be implemented by looping over all records in the shared-memory database that have foreign keys to another record. Processor 1410 may then compare updating data in sendfile 1620 or initializing sendfile 1610 against corresponding data in remote database 1520, and/or may use various rules to determine whether to apply all or part of a sendfile 1620 or initializing sendfile 1610. If the data is different in remote database 1520, and/or if the rules indicate the all or part of the sendfiles be applied, then processor 1410 may apply sendfile 1620 or initializing sendfile 1610 to a database stored.

See also, Miller, [0116-[117]) (Comparing the recurrence OSN data set to the composite OSN data set comprises a comparison of a stored integrity value for each stored OSN data entity in the composite OSN data set with a computed comparison integrity value on a matching OSN data entity in the recurrence OSN data set. For each stored OSN data entity in the composite OSN data set, the stored integrity value is read from the integrity value repository. The recurrence OSN data set is then searched for in a matching OSN data entity present in the recurrence OSN data set.)
“and in response determining no match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the first record associated with the second record from the first table, and updating the first record in the second record.” (Remote database 1520 may subsequently have updated data that matches the updating data in local database 1510. See also, Miller [0017]) (The comparison integrity value may then be compared to the stored integrity value and, if they do not match, the matching OSN data entity is added to the modification set, for example, with a modification indicator as described above. If the comparison integrity value matches the stored integrity value, no activity may be performed or, in some cases, the matching OSN data entity is removed from the recurrence OSN data set.)

	Regarding claim 12, Bentkofsky in view of Miller discloses  “The computer system of claim 10, further comprising: reading the second record of the second table; comparing the stored summary hash value of the second record with a value associated with the second entity of the second record in the created hash table;  in response determining a match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the plurality of data of the plurality of first records associated with the second record from the second table; and in response determining no match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the plurality of first records associated with the second record from the first table, and updating the plurality of first records in the second record.” (See abstract) (Systems and methods for verifying data in a distributed database using different automated check operations at different times during the database read and update cycles.)

	Regarding claim 13, Bentkofsky in view of Miller discloses  “The computer system of claim 10, further comprising: creating a bitmap index associating each of the second entities to at least one first entity referencing the second entity; and in response to modifying the first record of the first table: recalculating the stored hash value of the modified first record; identifying, using the bitmap index, each of the second entities associated with the first entity of the modified first record; and modifying the hash value or the summary hash value of each the identified second entities in accordance with the recalculated hash value of the modified first record.” (See Fig. 13 and [0160]) (Mapping every byte in the shared memory database to a bit in a bitmap. As the structures are scanned, every bit should be set exactly once. Database structures are indexed. Records may be accounted for by scanning each table once using the primary index and accounting for the memory consumed. Indexes may also be scanned and each node in the index accounted for. FIG. 13 depicts aspects of a memory usage bitmap and block translation table. This information may be used to create a bitmap 1320 that has the same number of bits as the total amount of shared memory allocated to the database in bytes, words, or other minimum granularity. The master records may be used to build a translation table 1340 from each block number to the lowest represented bit in the bitmap. All the entries in the bitmap may be initialized to zero. Each hash node may be allocated to the bitmap by marking, for example, a hash node header as allocated plus marking each offset (to a record) within the hash node as allocated. The offset of the hash node is used to mark the bitmap.)
	Regarding claim 14, Bentkofsky in view of Miller discloses  “The computer system of claim 10, further comprising: reading the plurality of first records from the first table, updating, record by record, the plurality of first records in the second record; for each first record being copied to the second record, recalculating the summary hash value using all hash values of the plurality of first records of the second record; comparing the recalculated summary value with the hash value in the created hash table; and in response to determining a match between the compared summary hash value and the hash value in the created hash table, stopping the copying of the plurality of first records to the second record.” (See [0054]) (A fourth check may also include a foreign key verification including at least one of identifying any child records that refer to an invalid parent address, and identifying a discrepancy in a number of child records referring to a valid parent record. A fourth check may be executed in S420 prior to, or immediately prior to, loading a replica with a copy of the master database, such as through an initial sendfile.)

	Regarding claim 15, Bentkofsky in view of Miller discloses  “The computer system of claim 10, further comprising: providing a database shard; splitting the plurality of first records into multiple sets of first records; storing each of the multiple sets of first records in a first shard of the database shard, wherein the first shard includes an indication of each first entity of the stored multiple sets of first records and at least one second entity associated with each first entity; splitting the plurality of second records into multiple sets of second records; and storing each of the multiple sets of second records in a second shard of the database shard including a plurality of hash values, wherein the second shard includes for each second record of the stored multiple sets of second records, the hash value or the summary hash value.” (See [0182]-[0184]) (After all blocks are initially allocated to the bitmap, the index nodes and records may be assigned by traversing the index such has "walking" an entire hash index. A hash index is traversed by scanning the has table and following all hash nodes to the records that are indexed by the hash table, as described above with reference to FIG. 4. The hash nodes and records may be allocated to the bitmap as follows.  Each hash node may be allocated to the bitmap by marking, for example, a hash node header as allocated plus marking each offset (to a record) within the hash node as allocated. The offset of the hash node is used to mark the bitmap. Each record may be allocated to the bitmap by following the primary index. A hash based primary key index would be traversed by following each offset within hash nodes to the record itself. The entire record may be allocated to the bitmap by marking the record header, the type and length values times the number of records, and finally each field based upon the size indicated within the record. The offset of the record may be used to mark the bitmap.)

	Regarding claim 16, Bentkofsky in view of Miller discloses  “A computer program product for ensuring integrity of a record in a NoSQL database including a first table having a plurality of first records associated with a respective plurality of first entities and a second table having plurality of second records associated with a respective plurality of second entities, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:” (See Fig. 14 and [0010], [0191]-[0194]) (A distributed database may include a microprocessor and a computer-readable storage medium including instructions for configuring the processor to perform functions. The hardware elements may include one or more processors 1410, including without limitation one or more general-purpose processors and/or one or more special-purpose processors. The computer system 1400 also can comprise software elements, shown as being currently located within the working memory 1435, including an operating system 1440, device drivers, executable libraries, and/or other code, such as one or more application programs 1445, which may comprise computer programs.)
	
	Regarding claim 17, Bentkofsky in view of Miller discloses “The computer program product of claim 16, further comprising: reading the second record of the second table; comparing the stored hash value of the second record with a value associated with the second entity of the second record in the created hash table; in response determining a match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the data of the first record associated with the second record from the second table;” (See Fig. 4 and [0074], [0159], [0190]) (The results of the search are scanned to ensure it contains the original record used to perform the search by verifying that the key record offset matches the key record offset of the original record. A scrubbing validation check with foreign key relationship checking may verify that the reference count of all OID records matches the count of records that actually refer to it. This may be implemented by looping over all records in the shared-memory database that have foreign keys to another record. Processor 1410 may then compare updating data in sendfile 1620 or initializing sendfile 1610 against corresponding data in remote database 1520, and/or may use various rules to determine whether to apply all or part of a sendfile 1620 or initializing sendfile 1610. If the data is different in remote database 1520, and/or if the rules indicate the all or part of the sendfiles be applied, then processor 1410 may apply sendfile 1620 or initializing sendfile 1610 to a database stored.

See also, Miller, [0116-[117]) (Comparing the recurrence OSN data set to the composite OSN data set comprises a comparison of a stored integrity value for each stored OSN data entity in the composite OSN data set with a computed comparison integrity value on a matching OSN data entity in the recurrence OSN data set. For each stored OSN data entity in the composite OSN data set, the stored integrity value is read from the integrity value repository. The recurrence OSN data set is then searched for in a matching OSN data entity present in the recurrence OSN data set.)

“and in response determining no match between the compared hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the first record associated with the second record from the first table, and updating the first record in the second record.” (Remote database 1520 may subsequently have updated data that matches the updating data in local database 1510. See also, Miller [0017]) (The comparison integrity value may then be compared to the stored integrity value and, if they do not match, the matching OSN data entity is added to the modification set, for example, with a modification indicator as described above. If the comparison integrity value matches the stored integrity value, no activity may be performed or, in some cases, the matching OSN data entity is removed from the recurrence OSN data set.)

	Regarding claim 18, Bentkofsky in view of Miller discloses  “The computer program product of claim 16, further comprising: reading the second record of the second table; comparing the stored summary hash value of the second record with a value associated with the second entity of the second record in the created hash table;  in response determining a match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, returning the plurality of data of the plurality of first records associated with the second record from the second table; and in response determining no match between the compared summary hash value of the second record and the value associated with the second entity of the second record in the created hash table, reading the plurality of first records associated with the second record from the first table, and updating the plurality of first records in the second record.” (See abstract) (Systems and methods for verifying data in a distributed database using different automated check operations at different times during the database read and update cycles.)
	Regarding claim 19, Bentkofsky in view of Miller discloses  “The computer program product of claim 16, further comprising: creating a bitmap index associating each of the second entities to at least one first entity referencing the second entity; and in response to modifying the first record of the first table: recalculating the stored hash value of the modified first record; identifying, using the bitmap index, each of the second entities associated with the first entity of the modified first record; and modifying the hash value or the summary hash value of each the identified second entities in accordance with the recalculated hash value of the modified first record.” (See Fig. 13 and [0160]) (Mapping every byte in the shared memory database to a bit in a bitmap. As the structures are scanned, every bit should be set exactly once. Database structures are indexed. Records may be accounted for by scanning each table once using the primary index and accounting for the memory consumed. Indexes may also be scanned and each node in the index accounted for. FIG. 13 depicts aspects of a memory usage bitmap and block translation table. This information may be used to create a bitmap 1320 that has the same number of bits as the total amount of shared memory allocated to the database in bytes, words, or other minimum granularity. The master records may be used to build a translation table 1340 from each block number to the lowest represented bit in the bitmap. All the entries in the bitmap may be initialized to zero. Each hash node may be allocated to the bitmap by marking, for example, a hash node header as allocated plus marking each offset (to a record) within the hash node as allocated. The offset of the hash node is used to mark the bitmap.)

	Regarding claim 20, Bentkofsky in view of Miller discloses  “The computer program product of claim 16, further comprising: reading the plurality of first records from the first table, updating, record by record, the plurality of first records in the second record; for each first record being copied to the second record, recalculating the summary hash value using all hash values of the plurality of first records of the second record; comparing the recalculated summary value with the hash value in the created hash table; and in response to determining a match between the compared summary hash value and the hash value in the created hash table, stopping the copying of the plurality of first records to the second record.” (See [0054]) (A fourth check may also include a foreign key verification including at least one of identifying any child records that refer to an invalid parent address, and identifying a discrepancy in a number of child records referring to a valid parent record. A fourth check may be executed in S420 prior to, or immediately prior to, loading a replica with a copy of the master database, such as through an initial sendfile.)

	


  




  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy McGhee whose telephone number is (313)446-6581-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154